Title: V. From the Baron von Thulemeier, 24 January 1785
From: Thulemeier, Friedrich Wilhelm, Baron von
To: Adams, John


          
            Monsieur
            a la Haye le 24. Janvier 1785.
          
          Vous recevrés, Monsieur, par un Courier Hollandois adressé a Messieurs de Berckenrode, et Brantzen un paquet sous Votre enveloppe et celle de Messieurs Francklin et Jefferson. Il renferme les observations du Roi sur le Contre-Projet du Traité de Commerce, qui m’a été remis de Vôtre part, au mois de Novembre de l’année dernière. Agréez qu’en qualité de Vôtre ancien Collègue, toujours reconnaissant de l’amitié que Vous m’avés temoignée pendant Vôtre sejour a la Haye, je prenne la liberté de Vous parler avec qu’elque franchise. Les Observations sur les Articles 2. 3. 4. 5. 8. 10. et 12. du Contre-Projet sont envisagées a Berlin, comme trop essentielles, pour qu’on puisse se departir des changemens, et additions proposés. Je ne Vous dissimulerai point mème Monsieur, qu’a en juger par mes Instructions la Conclusion du Traité en dependra selon toute apparence. Les remarques postérieures contribueront uniquement a donner plûs de clarté et de précision a quelques Articles. Daignes, Monsieur envisager tout ceci non comme une declaration Ministerielle, mais simplement comme un temoignage de ma confiance, et du desir dont je suis animé d’assurer le succès de nos Soins communs, et d’eloigner tout ce qui pourroit faire naitre des obstacles trop essentiels, pour que je puisse espérer de les surmonter. Un mot de reponse de Votre part me feroit grand plaisir. Agréez les assurances de la Consideration la plûs distinguée avec laquelle j’ai l’honneur d’ètre / Monsieur, / Vôtre très humble et très obeissant / serviteur
          
            de Thulemeier
          
         
          TRANSLATION
          
            Sir
            The Hague, 24 January 1785
          
          You will receive by a Dutch courier addressed to Messrs. Berkenrode and Brantsen a packet in your pouch and that of Messrs. Franklin and Jefferson. It contains the king’s observations on the counterproject of the

treaty of commerce, which was sent to me by you in November of last year. Please accept that in my role as your former colleague, always grateful for the friendship you showed me during your stay at The Hague, I take the liberty of speaking to you quite frankly. The observations on Articles 2, 3, 4, 5, 8, 10, and 12 of the counterproject are viewed at Berlin as too essential to dispense with the proposed changes and additions. I will not even conceal, sir, that judging from my instructions, the successful conclusion of the treaty will depend on them, according to all appearances. The later remarks will contribute only to making some articles clearer and more precise. Please be so kind, sir, as to envision all this not as a ministerial declaration but simply as a token of my trust and the desire that motivates me to ensure the success of our common labors and to remove all that could give rise to substantial obstacles, so that I might hope to surmount them. A response on your part would give me great pleasure. Please be assured of the most distinguished consideration with which I have the honor to be, sir, your very humble and very obedient servant 
          de Thulemeier
        